                      UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF MICHIGAN

UNITED STATES OF AMERICA,

             Plaintiff,
                                           Criminal No. 18-CR-20516
v.                                         Hon. Paul D. Borman

JOHNI SEMMA,

             Defendant.


     ORDER ON SECOND MOTION TO ADJOURN THE DEADLINE FOR
      OBJECTIONS TO PRESENTENCING INVESTIGATION REPORT

       Upon Defendant Johni Semma’s (“Defendant”) Second Motion to Adjourn

the Deadline for Objections to Presentencing Investigation Report (“Motion”), and

the Court being otherwise filly advised in the premises thereof:

       IT IS HEREBY ORDERED that Defendant’s Motion is granted in part.

       IT IS FURTHER ORDERED that the deadline for Defendant to submit any

objections to the Probation Department’s Presentencing Investigation Report is

adjourned until Wednesday, February 26, 2020.

       IT IS SO ORDERED


Dated: February 6, 2020                      s/Paul D. Borman
                                             Paul D. Borman
                                             United States District Judge
